United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-2249
                       ___________________________

                              Mohassan Abubakar

                            lllllllllllllllllllllPetitioner

                                          v.

            Eric H. Holder, Jr., Attorney General of the United States

                           lllllllllllllllllllllRespondent
                                   ____________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                                 ____________

                            Submitted: April 29, 2014
                              Filed: May 20, 2014
                                 [Unpublished]
                                 ____________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

      Ghanian citizen Mohassan Abubakar petitions for review of the Board of
Immigration Appeals order upholding an immigration judge’s denial of asylum,
withholding of removal, relief under the Convention Against Torture (CAT), and
cancellation of removal.
       After careful consideration of the petition, this court finds no basis for reversal.
See Hernandez v. Reno, 258 F.3d 806, 812 (8th Cir. 2001) (in removal actions, this
court reviews legal issues de novo, and reviews factual findings for substantial
evidence; discussing burden of proof for asylum and withholding-of-removal claims);
see also Ramirez-Peyro v. Holder, 574 F.3d 893, 895, 899 (8th Cir. 2009) (to
establish eligibility for deferral of removal under CAT, applicant had to show that it
was more likely than not that he would be tortured by or with acquiescence of
government); Zacarias-Velasquez v. Mukasey, 509 F.3d 429, 434 (8th Cir. 2007) (this
court lacks jurisdiction to review denial of cancellation of removal for failure to prove
exceptional and extremely unusual hardship).

       This court denies the petition for review. See 8th Cir. R. 47B.
                       ______________________________




                                           -2-